Citation Nr: 0509855	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  98-21 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
application to reopen a claim of service connection for PTSD.  
In February 1999, the Board found that the veteran had filed 
new and material evidence to reopen his claim and remanded 
the appeal for further evidentiary development.  In May 2002, 
the Board denied the claim for service connection for PTSD.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2003, the 
veteran's representative and VA General Counsel filed a joint 
motion to vacate the Board's May 2002 decision.  By a 
subsequent January 2003 order, the Court vacated the Board's 
May 2002 decision and remanded the appeal to the Board for 
further action.

In August 2003, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

The evidence of record establishes that the veteran does not 
currently meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claim Assistance Act (VCAA)

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  The 
VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1997 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in June 1998, and supplemental statements of the 
case in June 1999, April 2001, October 2001, and November 
2004, which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.

In the present case, a rating decision dated in December 
denied the veteran's attempt to reopen his claim for service 
connection for PTSD.  Only after that rating action was 
promulgated did the RO, in December 2003, provide adequate 
notice to the veteran of the types of evidence that he needed 
to send to VA in order to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim. 

While the notice provided to the veteran in December 2003 was 
not given prior to the first RO adjudication of the claim in 
December 1997, the notice was provided by the RO pursuant to 
the Board's remand and prior to recertification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the December 1997 letter, VA notified the veteran of his 
responsibility to submit medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between the disease or injury in 
service and his current disability.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA examination reports and Social Security Administration 
records.  In this respect, the Board notes that VA has made 
all reasonable effort to secure medical records from Social 
Security Administration, without success.  These efforts are 
documented in the claims file and the veteran has been 
notified of such.  The veteran has not alleged that there are 
any outstanding relevant records.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show he was diagnosed 
with a passive-aggressive personality disorder in July 1968, 
and it was recommended that he be separated from military 
service.  Otherwise, service medical records, including an 
October 1968 separation examination, were negative for 
complaints, findings, treatment or diagnoses for a 
psychiatric disorder.

Service personnel records, including the veteran's DD Form 
214, show that he had foreign service and his decorations 
include a Vietnam Service Medal with 2 Bronze Stars.  

Social Security Administration records show that the veteran 
was in receipt of Supplemental Security income, effective 
January 1988.

At a March 1993 VA general examination, the veteran 
complained of hearing voices.  At his VA psychiatric 
examination, conducted that same month, the veteran 
complained of being stressed out, hearing voices, depression, 
and having difficulty sleeping.  The Axis I diagnoses were 
alcohol abuse and undifferentiated schizophrenia.

VA treatment records, dating from September 1992 to August 
1997, show the veteran's periodic complaints, diagnoses, 
and/or treatment for hearing voices, feelings of humiliation, 
and/or irritability.  From September 1992 to October 1992, he 
was hospitalized in a 21-day rehabilitation program with a 
primary diagnosis of cocaine abuse/dependence.  In the 
September 1992 admitting notes, it was noted that evaluation 
of the veteran revealed no evidence of depression or a 
cognitive disorder, and that "there was no evidence 
suggesting the presence of [PTSD]."  However, in a 
biopsychosocial summary, prepared on the same day that the 
veteran was hospitalized, it was noted that the veteran 
claimed he had PTSD and that his treatment plan would include 
treatment for "PTSD from military experiences."  A September 
23, 1992, treatment record likewise listed a diagnosis of 
PTSD.  In an October 1992 treatment record, contemporaneous 
with the veteran leaving the rehabilitation program, the only 
diagnosis listed was alcohol dependence.  

An October 1998 VA orthopedic examination report indicates 
that the veteran was an extremely poor historian.  Mental 
status examination was normal.  Specifically, the veteran's 
memory, behavior, comprehension, coherence of response, 
emotional reaction, and tension were normal.

At his November 1998 VA psychiatric examination, the veteran 
was again assessed as a "questionable historian" and he was 
the sole source of information, as there were not medical 
records available for review.  He arrived at the examination 
smelling of alcohol and his speech appeared slightly slurred.  
He reported that, while in Vietnam, he saw multiple killings 
as well as dead soldiers' heads on polls.  The examiner 
opined that the veteran's answers to psychiatric testing were 
associated with inconsistent and inaccurate patterns of item 
endorsement.  Diagnostic and Statistical Manual IV (DSM IV) 
diagnoses included Axis I psychosis, not otherwise specified; 
anxiety disorder, not otherwise specified, polysubstance 
abuse, in questionable remission, and alcohol dependence, in 
questionable remission; and Axis II, antisocial personality 
disorder.  The examiner again noted the veteran was a 
questionable historian, and that he appeared to be under the 
influence of alcohol throughout the evaluation and his 
statements appeared to contradict his claims of total 
sobriety since 1991.  Any ongoing drug and alcohol abuse were 
likely to exacerbate or limit the symptoms of PTSD and 
chronic paranoid schizophrenia that he described.  Because of 
this the examiner was only able to diagnose a psychosis NOS 
and anxiety disorder NOS.  

However, the examiner further opined that, if the veteran's 
self-description were to be taken at face value and it was to 
be believed that he was entirely abstinent from drugs and 
alcohol, then he could be diagnosed with PTSD, as he did meet 
the criteria for a diagnosis of PTSD.  Despite his subjective 
complaints, he did not exhibit any objective symptoms that 
would significantly substantiate his complaints at the time 
of the examination.  Although he appeared intoxicated, he 
interacted appropriately with the examiner and clinical 
staff.  He was able to handle the stress of this interview 
without difficulty and he did not demonstrate any significant 
problems with concentration and memory.

VA treatment records, dating from November 2000 to August 
2001, indicate that the veteran had not been on psychiatric 
medication since May 1996 and a diagnosis of schizophrenia 
was to be ruled out.  VA treatment records also show that the 
veteran attended PTSD group therapy from November 2000 to 
August 2001.  However, these records do not indicate a 
diagnosis of PTSD.  A January 2001 VA treatment record, notes 
that the veteran had been referred for evaluation of his 
psychosis by his treatment coordinator.  At the time of the 
evaluation, the veteran had no PTSD symptoms.  After a 
lengthy discussion of the veteran's history, including his 
military service and post-service social and medical history, 
and an examination of the veteran, the diagnoses were 
schizophrenia and poly-substance abuse; rule out PTSD.

The veteran again underwent VA psychiatric examination in 
February 2001.  The same examiner who had evaluated the 
veteran in November 1998 conducted this examination.  The 
veteran was again noted to be a very poor historian.  The 
examiner reviewed the veteran's claims file.  During the 
course of the examination, the examiner made specific 
references to the veteran's documented in-service and post-
service medical and social history.  The veteran's history of 
present illness, in-service history, past psychiatric 
history, family and environmental history, current 
medications, and current level of functioning, were noted.  
As to his inservice history, the veteran reported that he 
worked as a helicopter mechanic while in Vietnam, served on 
guard duty, and had been involved in firefights.

The DSM IV diagnoses included undifferentiated schizophrenia 
and alcohol and polysubstance abuse, in remission per self-
report.  The examiner noted that the veteran's entire story 
had changed since his last psychiatric evaluation.  The 
examiner opined that the veteran exhibited genuine psychotic 
symptoms including tangential thinking and loosening of 
associations.  The examiner noted that the veteran's alleged 
stressors had not been verified by the VA.  The examiner 
opined that the veteran did not present with any substantial 
or consistent symptomatology of PTSD and that his 
presentation did not lend itself to a diagnosis of PTSD, but 
rather to a diagnosis of undifferentiated schizophrenia.

At his July 2004 VA psychiatric examination, the veteran was 
assessed as a disorganized historian and he was chronically 
psychotic.  The examination report was based on the 
examination results and a review of the veteran's claims 
file.  The diagnoses included schizophrenia and polysubstance 
dependence in full sustained remission.  The examiner opined 
that the veteran did not meet any criteria for PTSD.  Despite 
the veteran's Vietnam experiences, the examiner opined that 
he did not present with any PTSD symptoms.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

During the pendency of the veteran's appeal, the criteria 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997, which is before the veteran filed his claim.  See 64 
Fed. Reg. 32807- 32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)). Although the new regulation purports to 
essentially restate the three essential elements previously 
in effect, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation. VAOPGCPREC 11-97 (1997).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD in particular requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Finally, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In sum, the weight to be accorded 
the evidence in this case must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.

In this case, the Board finds that the November 1998, 
February 2001 and July 2004 VA psychiatric examination 
reports are more probative on the question of proper 
psychiatric diagnosis than the September 1992 and January 
2001 VA treatment records which show diagnoses of PTSD and 
rule out PTSD.  With the above criteria in mind, the Board 
recognizes that various VA medical treatment records show the 
veteran complained of PTSD-like symptoms and the September 
1992 admission records provided a diagnosis of PTSD.  
However, the September 1992 VA treatment record was a bare 
statement that the veteran had PTSD and/or was under 
treatment for PTSD.  This record did not show that this 
assessment was reached after both a detailed review of the 
veteran's medical and social history and a psychological 
evaluation of the veteran.  This diagnosis appeared to be 
carried over from some other examiner's analysis, or the 
veteran's own history.  See Bloom, Black, and Miller, all 
supra.  Therefore, the Board finds that this assessment is 
not entitled too much evidentiary weight.

The Board recognizes that the September 1992 biopsychosocial 
summary contained a diagnosis of PTSD and the November 1998 
VA examiner opined in his assessment that, if the veteran's 
self-description is to be taken at face value, if it is 
believed that he is entirely abstinent from drugs and 
alcohol, and if his in-service experiences were to be 
believed, the criteria for PTSD had been met.  However, on at 
least three other occasions (i.e., March 1993, February 2001 
and July 2004) the record showed that the veteran underwent 
VA psychiatric examination to determine the nature and origin 
of his psychiatric disorder, and the examiners, after both an 
interview of the veteran (on all occasions) and a review of 
the record (in the 2001 and 2004 examinations), concluded 
that the veteran did not suffer from PTSD.  Instead, these 
examiners diagnosed the veteran with undifferentiated 
schizophrenia and alcohol and/or polysubstance abuse.  In 
fact, the diagnoses given at the October 1998 VA examination 
were limited to psychosis, not otherwise specified; anxiety 
disorder, not otherwise specified; polysubstance abuse and 
alcohol dependence, in questionable remission; and antisocial 
personality disorder.

Similarly, when the veteran was most recently evaluated for 
psychiatric treatment at VA in January 2001, PTSD was not 
diagnosed.  The diagnosis, after a comprehensive review of 
the veteran's medical and social history, was schizophrenia 
and poly-substance abuse; rule out PTSD.  Moreover, all of 
the above diagnoses were made after receiving the same or 
more information on the in-service stressors and post-service 
complaints as were reported in the September 1992 
biopsychosocial summary and at the October 1998 VA 
examination.

Furthermore, the February 2001 and July 2004 VA examiners, in 
the most contemporaneous examinations found in the record, 
concluded after reviewing the record and interviewing the 
veteran.  The February 2001 examiner, had also conducted the 
October 1998 psychiatric examination.  At the time of the 
February 2001 examination, the examiner was able to review 
medical records unavailable at the time of the October 1998 
examination.  In February 2001, based on the examination and 
a review of the records, the examiner diagnosed 
undifferentiated schizophrenia and found that the veteran did 
not meet the criteria for a PTSD diagnosis.  

Given that the report where PTSD is shown as a diagnosis 
appears not to be based on thorough analysis of the veteran's 
case, and because the VA examinations are consistent with so 
much of the other evidence where psychiatric evaluations were 
conducted with a view toward determining what psychiatric 
disorder the veteran had, the Board gives less weight to the 
September 1992 biopsychosocial summary diagnosis of PTSD and 
to the October 1998 VA examiner's assessment of a possible 
PTSD diagnosis.  The September 1992 biopsychosocial summary 
and October 1998 assessment are not similarly supported by 
other psychiatric evaluations.  Rather, the support for the 
September 1992 and October 1998 VA examiner's assessment that 
the veteran had PTSD is found in reports where the assessment 
of PTSD was made without thorough analysis and/or where a 
mere reiteration of the veteran's history.

In contrast, the Board finds that the medical opinions 
against a PTSD diagnosis in the November 1998, February 2001 
and July 2004 VA psychiatric examination reports, are most 
persuasive as they include a detailed analysis of all of the 
evidence of record, and offer a rational basis for their 
conclusions.  The VA examination reports were completed with 
consideration of the veteran's stated Vietnam history and his 
past and present social and psychiatric status in all the 
assessments.  Both the February 2001 and July 2004 VA 
examiners specifically noted that the veteran's claims files 
and medical records had been reviewed.  Both the 2001 and 
2004 examiners specifically found that the veteran did not 
meet the criteria to support a formal diagnosis of PTSD.  For 
the reasons and bases set forth above, the Board finds that 
the medical evidence of record showing that the veteran does 
not have PTSD outweighs the medical evidence in favor of the 
claim.  Accordingly, the Board determines that the weight of 
the evidence is against the veteran's claim that he has PTSD 
and this claim must be denied. 38 U.S.C.A. §§ 5107, 1110.

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO.  The 
Board recognizes that the veteran is competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  See Espiritu v. Derwinski, supra.  
Nevertheless, the veteran has not been shown to be competent 
to provide a medical diagnosis.  See Espiritu, supra, Moray 
v. Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  Therefore, his statements have 
limited evidentiary value.  Accordingly, the Board will 
accord greater evidentiary weight to the medical opinions 
found in the record from physicians who opined that the 
veteran's psychiatric disorders did not included PTSD.  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


